UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1210



ARTHUR D. WALKER,

                                                         Petitioner,


          versus


NEW DELAWARE FUEL CORPORATION; WEST VIRGINIA
COAL-WORKERS’ PNEUMOCONIOSIS FUND; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board
(04-342-BLA)


Submitted:   June 9, 2005                   Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur D. Walker, Petitioner Pro Se. Robert Weinberger, STATE OF
WEST VIRGINIA, Charleston, West Virginia; Patricia May Nece,
Jeffrey Steven Goldberg, Christian P. Barber, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Arthur D. Walker seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).     Our review of the record discloses that the Board’s

decision    is   based    upon   substantial   evidence   and   is   without

reversible error.        Accordingly, we affirm on the reasoning of the

Board.    See Walker v. New Delaware Fuel Corp., No. 04-342-BLA (BRB

Jan. 7, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    - 2 -